Title: From George Washington to John Christian Ehlers, 23 December 1793
From: Washington, George
To: Ehlers, John Christian


          
            Mr Ehler,
            Philadelphia Decr 23d 1793.
          
          By a Vessel which left this City ten or twelve days ago I sent you Grafts of several
            kinds of fruit, according to a list which was enclosed to Mr Lewis, & which I
            presume he gave you.
          I now give you a letter to a Gentleman living about 12 miles from you, where there used
            to be, and I dare say still is, a great variety of choice apples and other fruits—Go then when you find it convenient, for them, & it
            may be done by land or water, as you like best. Do not omit grafting a good many of the
            Golden Pippin which grows in my own Orchard.
          I expect Mr Pearce who is to superintend my business will be at Mount Vernon by the
            time this letter will get to your hands, and I expect you will observe his directions,
            & pay the same attention to any regulations he may establish, as if they were given, and made by myself; the same will be expectd from your wife, and
            from John—The last of whom, that is John, you may inform, has displeased me, by giving
            himself impudent airs, in saying he would not have this thing, nor he would not have
            that thing, because they were either not good enough, or not made to his liking. You may tell him from me, that this is neither the way to
            make me his friend, or to get better things. The way to obtain them is to ask for what
            he wants modestly; without wch he will not get them at all—or at least nothing more than
            what is absolutely necessary.
          I hope, and do expect, that you will use your best exertions in planting out
            trees—making good the hedges—Keeping the Gardens—the Lawns—and the Vineya⟨rd⟩ in order,
            with such other things as was to have been done last winter but was not then
            accomplished. And as I have desired Mr Pearce to have cuttings of the Lombardy Poplar,
            & the Willows planted along the ditches at the Plantations, for hedges do not trim
            those along the Walks, or elsewhere until they are wanted for this purpose.
          I shall not close this letter without exhorting you to refrain from spiritous
            liquors—they will prove your ruin if you do not. Consider how little a drunken Man
            differs from a beast; the latter is not endowed with reason—the former deprives himself
            of it; and when that is the case acts like a brute; annoying, and disturbing every one
            around him—But this is not all—nor as it respects himself the worst of it; By degrees it
            renders a person feeble & not only unable to serve others but to help himself—and
            being an act of his own he fall from a state of usefulness into contempt and at length
            suffers, if not perishes in penury & want.
          Don’t let this be your case. Shew yourself more of a man, and a Christian, than to
            yield to so intolerable a vice; which cannot, I am certain (to the greatest lover of
            liquor) give more pleasure to sip in the poison (for it is no better) than the
            consequences of it in bad behaviour at the moment, & the more serious evils produced
            by it afterwards, must give pain. I am—Your friend
          
            Go: Washington
          
        